ACCEPTED
                                                                        01-14-00931-cv
                                                            FIRST COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                                                                  7/22/2015 4:09:31 PM
                                                                 CHRISTOPHER PRINE
                                                                                CLERK

                NO. 01-14-00931-CV

         IN THE FIRST COURT OF APPEALS                FILED IN
                                               1st COURT OF APPEALS
               AT HOUSTON, TEXAS                   HOUSTON, TEXAS
                                               7/22/2015 4:09:31 PM
                                               CHRISTOPHER A. PRINE
                                                       Clerk
              COUNTRY TITLE, L.L.C.,

                                   Appellant
                        VS.

               MORENIKE JAIYEOBA,

                                   Appellee


       On Appeal from 268th Judicial District Court
              Fort Bend County, Texas
               Cause 07-DCV-159705
________________________________________________

 SECOND MOTION FOR EXTENSION OF TIME TO FILE
                APPELLEE’S BRIEF
                  [UNOPPOSED]
________________________________________________

                       TELTSCHIK!GRUBBS

                       L.T. Bradt #02841600
                       Betsy L. Grubbs #24032259
                       14015 Southwest Freeway, Suite 4
                       Sugar Land, Texas 77478
                       (281) 201-0700
                       Fax: (281) 201-1202
                       ltbradt@flash.net
                       grubbs@tlaw.us
                       Attorneys for Appellee




                     Page 1 of 4
     Appellee asks the Court to extend the time to file Appellee’s Brief and

respectfully shows as follows:

1.   Appellant is COUNTRY TITLE, L.L.C.; appellee is MORENIKE

     JAIYEOBA.

2.   The 268th Judicial District Court of Fort Bend County, Texas, signed

     its Final Judgment on August 19, 2014, in favor of appellee and

     against appellant.

3.   On May 7, 2015, the Appellant’s Brief was filed.

4.   The Appellee’s brief was due July 9, 2015, and this Motion for

     Extension of Time is filed within the 15 day period to file the brief.

5.   Appellee needs an extension of time due Counsel’s schedule:

     a.    June 12, 2015, prepared for and attended pre-trial conference

           on Silkowski v. Joern, Cause No. 09CV1968, pending in the

           212th Judicial District Court of Galveston County, Texas,

           assigned for June 22, 2015.

     b.    June 15 - June 29, Prepared for and presented trial to jury

           verdict, Silkowski v. Joern, Cause No. 09CV1968, pending in

           the 212th Judicial District Court of Galveston County, Texas.

           Trial began, June 22; verdict returned, June 29.

     c.    Assisted in the research and drafting of a Petition for


                                 Page 2 of 4
           Discretionary Review in four matters, PDR Granted June 10,

           2015, Extension granted June 22, and brief now due July 27,

           2015.

     d.    Assisted in the research and drafting of a Petition for Writ of

           Certiorari to the Court of Criminal Appeals, filed July 14, 2015.

     e.    Appellee requests an additional 30 days to complete the brief,

           to, through and including August 9, 2015.

                       CERTIFICATE OF CONFERENCE

6.   A conference was held with Leslee Haas on the merits of this motion

     and opposing counsel is unopposed to the extension requested.

                                 D. Prayer

7.   For these reasons, Appellee asks that the Court grant an extension

     of time to file the brief until August 9, 2015. Appellee prays for

     general relief.

                                   Respectfully Submitted,
                                   TELTSCHIK-GRUBBS, P.L.L.C.

                                   /s/ L.T. “Butch” Bradt
                                   L.T. Bradt #02841600, ltbradt@flash.net
                                   Betsy L. Grubbs #24032259
                                   14015 Southwest Freeway, Suite 4
                                   Sugar Land, Texas 77478
                                   (281) 201-0700
                                   Fax: (281) 201-1202
                                   ATTORNEYS FOR MORENIKE JAIYEOBA


                                 Page 3 of 4
                        CERTIFICATE OF SERVICE

      I, the undersigned attorney, certify that a true and correct copy of the
foregoing Second Motion to Extend time to file Appellee’s Brief was served
in accordance with Texas Rules of Appellate Procedure Rule 9.5, on:

      Ms. Leslee Haas
      Brianne W. Richardson
      LeClair Ryan
      1233 West Loop South, Suite 1000
      Houston, Texas 77027
      Via Facsimile to: (713) 650-0027

            on July 22, 2015.
                                    /s/ L.T. “Butch” Bradt
                                    L.T. “Butch” Bradt




                                  Page 4 of 4